 


109 HR 6415 IH: Polonium Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6415 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Kirk (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To limit immunity from criminal jurisdiction for accredited representatives of foreign governments to the United States and accredited representatives of foreign governments to the United Nations with respect to acts of disbursing radioactive or other substances posing a lasting, clear and present danger to public health, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Polonium Act of 2006. 
2.DefinitionsIn this Act: 
(1)Convention on the Privileges and Immunities of the United NationsThe term Convention on the Privileges and Immunities of the United Nations means the Convention on the Privileges and Immunities of the United Nations, signed at New York on February 13, 1946, and entered into force with respect to the United States on April 29, 1970 (21 UST 1418). 
(2)Radioactive or other substances posing a lasting, clear and present danger to public healthThe term radioactive or other substances posing a lasting, clear and present danger to public health means radioactive, biological, chemical, fissile or other substances, including the following: Polonium, Plutonium, Uranium, Anthrax, Botulinum Toxin, Brucellosis, Cholera, Clostridium Perfringens Toxin, Crimean-Congo Hemorrhagic Fever, Ebola, Hemorrhagic Fever, Melioidosis, Plague, Q Fever, Ricin, Rift Valley Fever, Saxitoxin, Smallpox, Staphylococcal Enterotoxin B, Trichothecene Mycotoxin, Venezuelan Equine Encephalitis, Nitrogen Mustard, Anticholinesterase agents, Sarin, Salmonella, E Coli, and Foot-and-mouth disease, and any other agents and toxins as identified by the Department of Health and Human Services and the Department of Agriculture under part 331 of title 7, part 121 of title 9, or part 73 of title 42, Code of Federal Regulations. 
(3)Vienna Convention on Diplomatic RelationsThe term Vienna Convention on Diplomatic Relations means the Vienna Convention on Diplomatic Relations, signed at Vienna on April 18, 1961, and entered into force with respect to the United States on December 13, 1972 (23 UST 3227). 
3.Limitation on diplomatic immunity 
(a)LimitationNotwithstanding any other provision of law, beginning on the date of the enactment of this Act, accreditation of a representative of a foreign government to the United States under the Vienna Convention on Diplomatic Relations and accreditation of a representative of a foreign government to the United Nations under the Convention on the Privileges and Immunities of the United Nations shall be deemed to be an express waiver of immunity from criminal jurisdiction for the representative under the applicable Convention with respect to an act of disbursing radioactive or other substances posing a lasting, clear and present danger to public health. 
(b)WaiverThe President may waive the application of subsection (a) with respect to the waiver of immunity from criminal jurisdiction for a representative of a foreign government if the President determines and certifies to Congress that it is in national security interest of the United States to do so. 
4.Sense of CongressIt is the sense of Congress that the Government of the United States should propose amendments to the Vienna Convention on Diplomatic Relations and the Convention on the Privileges and Immunities of the United Nations to ensure that persons who enjoy immunity from criminal jurisdiction under such Conventions do not receive immunity from criminal jurisdiction with respect to acts of disbursing radioactive or other substances posing a lasting, clear and present danger to public health. 
 
